         Case 1:19-cr-00463-DLC Document 151 Filed 11/10/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :               S2 19Cr0463-01
                                         :                    (DLC)
                 -v-                     :
                                         :                     ORDER
 EMILIANO BOMBA,                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     With the consent of the defendant, the Government requests
in its November 10 letter that the December 8, 2020 trial of the
defendant be adjourned to March 15, 2021. Accordingly, it is
hereby

     ORDERED that the trial date for defendant Emiliano Bomba is
adjourned to March 15, 2021, when his codefendant is due to
proceed to trial.

     IT IS FURTHER ORDERED that pursuant to 18 U.S.C. § 3161
(h)(7)(A), the time from today until March 15, 2021 is excluded
in the interest of justice. This exclusion outweighs the best
interest of the defendant and the public in a speedy trial for
the reasons explained in the November 10 letter and to permit
the codefendants to be tried together.

Dated:       New York, New York
             November 10, 2020

                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
